DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Final Rejection is in response to Applicant’s Remarks/Amendments filed on 11 October, 2021. 
The amendments have been entered, and accordingly, claims 1-10, 12, 14, and 16 are pending, wherein claims 11, 13, and 15 are cancelled and claim 16 is new.

Drawings
The drawings were received on 11 October, 2021.  These drawings are accepted and entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 16 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 16 recites, “the second cooling circuit includes a second plurality of channels in which the cooling fluid of the first cooling circuit is circulated and in which the cooling fluid of the first cooling circuit is not circulated”, which is considered to be new matter. As evident from the entirety of the specification, it is understood that the first circuit and the second circuit are separated from one another, such that the circuits are independently provided, and incapable of being supplied the same fluid or connect so as to form a singular loop. However, as suggested by the amendment, the first cooling circuit is capable of having fluid flow through the second plurality of channels of the second cooling circuit, which contradicts the present invention as understood throughout the specification. Due to this, the addition of such limitation is considered new matter, as the subject matter has not been described in the specification in such a way, so as to reasonably convey to one having ordinary skill within the art that the inventor or joint inventor had possession of the claimed invention. For examination purposes, it is being construed that that claim limitation is directed to the second cooling circuit includes a second plurality of channels in which the cooling fluid of the second cooling circuit is circulated and in which the cooling fluid of the first cooling circuit is not circulated.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12, 14, and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites, “the second controlling circuit”, in lines 8-9. This limitation lacks antecedent basis. For examination purposes, it is being construed that the claim limitation is directed towards the second cooling circuit.
Claim 14 recites, “the second controlling circuit”, in lines 10-11. This limitation lacks antecedent basis. For examination purposes, it is being construed that the claim limitation is directed towards the second cooling circuit.
Claim 16 recites, “the first cooling circuit includes a first plurality of channels in which the cooling fluid of the first circuit is circulated and in which the cooling fluid of the second cooling circuit is not circulated; the second cooling circuit includes a second plurality of channels in which the cooling fluid of the first cooling circuit is circulated and in which the cooling fluid of the first cooling circuit is not circulated”, which renders the claim indefinite. In particular, it is unclear how the first cooling circuit has a cooling fluid flowing therein, while the cooling fluid of the second cooling circuit does not flow within the first circuit, and wherein the second cooling circuit has cooling fluid of the first cooling circuit flowing therein, while the cooling fluid of the first cooling circuit does not flow within the second circuit. How can the cooling fluid of the first cooling circuit be provided to flow in the second cooling circuit and also not provided to flow within the second cooling circuit?  What differentiates the cooling fluid of the first cooling circuit and the second cooling circuit, as it seems the cooling fluid of the first circuit is the only fluid provided within the system? As evident from the entirety of the specification, it is understood that the first circuit and the second circuit are separated from one another, such that the circuits are independently provided, and incapable of being supplied the same fluid or connect so as to form a singular loop (e.g., the first cooling circuit circulates a cooling fluid therein and the second cooling circuit circulates a cooling fluid therein, wherein the cooling fluids are separate and distinct from one another by nature of the first and second cooling circuits being independent)? Due to this, the addition of such limitations render the claim indefinite, so as to reasonably set forth the distinct metes and bounds of the claim to those having ordinary skill within the art. For examination purposes, it is being construed that that claim limitation is directed to the second cooling circuit includes a second plurality of channels in which the cooling fluid of the second cooling circuit is circulated and in which the cooling fluid of the first cooling circuit is not circulated.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KONDO (US 6,807,056 B2 – published 19 October, 2004).
As to claim 1, KONDO discloses a cooling device (abstract, lines 1-5; col.1, lines 7-8) for redundant cooling of a control unit (1; col.4, lines 2-3), the control unit including a first electronic component (7 of the various electronics units, 3; par. 4,lines 4-7 and 17-18) and a second electronic component (another, 7, of the various electronic units, 3, par. 4, lines 4-7 and 17-18) that is redundant with respect to the first electronic component (each are central processing units), the cooling device comprising:
a first cooling circuit (annotated figure 2) configured to actively circulate cooling fluid using a respective pump (6; col.4, lines 21-24 or 9; col.4,lines 25-31 ; annotated figure 2) of the first cooling circuit to thereby cool the first electronic component (col. 4,lines 15-24 or col.4,line 25-40); and
a second cooling circuit (annotated figure 2), fluidically separated from the first cooling circuit (col.4, lines 25-54), and configured to actively circulate cooling fluid using a respective pump (6; col.4, lines 21-24 or 9; col.4, lines 25-31; annotated figure 2) of the second circuit to thereby cool the first electronic component and/or the second electronic component (col. 4,lines 15-24 or col.4,line 25-40).
	Furthermore, KONDO does not explicitly disclose that the cooling device which cools a control unit, is specifically intended to cool a control unit of a vehicle. However, the recitation of “for a vehicle” is seen as an intended use of the cooling system for cooling the control unit comprised of the first and second electronic components. Such that, “[i]f the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction.” MPEP §2111.02-II. Thus, the appropriate patentable weight is given to the recitation of “for a vehicle” within the preamble, such that the claimed invention need only be capable of being provided for a vehicle. As it is understood that vehicles have various computer control technologies for a variety of components, the cooling device of KONDO, which is intended to cool control device, is capable of providing similar cooling to a vehicle.
	More so, it will be noted that the preamble further recited “for redundant cooling of a control unit”, wherein structural limitations are provided related to the control unit that are associated with the cooling device. These limitations are seen to provide limiting structure of the claimed invention, such that they must be treated as claim limitations. See MPEP §2111.02-I and MPEP §2111.02-II.

    PNG
    media_image1.png
    1170
    1239
    media_image1.png
    Greyscale

Annotated Figure 2
As to claim 2, KONDO discloses wherein the first cooling circuit is configured to cool the first electronic component independently of the second cooling circuit(col. 4,lines 15-24, in view of first circuit routing as shown in annotated figure 2 and col.2, lines 35-51), and the second cooling circuit is configured to cool the first electronic component independently of the first cooling circuit(col.4,line 25-40, in view of first circuit routing as shown in annotated figure 2 and col.2, lines 35-51).

As to claim 3, KONDO discloses further comprising:
a third electronic component(a third, 7, of the various electronic units, 3, par. 4, lines 4-7 and 17-18; or one of the three heat generators, 16, 17, and 18 which can be provided along the same cooling circuit under the influence of the micropump, 6, as shown in figure 7) and/or a fourth electronic component(a fourth, 7, of the various electronic units, 3, par. 4, lines 4-7 and 17-18; or one of the three heat generators, 16, 17, and 18 which can be provided along the same cooling circuit under the influence of the micropump, 6, as shown in figure 7) that is redundant with respect to the third component (each are central processing units or heat generation units), wherein the first cooling circuit is configured to cool the third component and/or the fourth component (col.4,lines 25-54 and annotated figure 2 of which each of the components is cooled by the first cooling circuit under influence of pump, 9, when construed as the first circuit; or col.4, lines 15-24 and annotated figure 2, in view of figure 7, of which each of the components are cooled by the first cooling circuit under influence of pump, 6).

As to claim 4, KONDO discloses further wherein the second cooling circuit is configured to cool the third electronic component and/or the fourth electronic component (col.4,lines 25-54 and annotated figure 2 of which each of the components is cooled by the first cooling circuit under influence of pump, 9, when construed as the first circuit; or col.4, lines 15-24 and annotated figure 2, in view of figure 7, of which each of the components are cooled by the first cooling circuit under influence of pump, 6).

As to claim 5, KONDO discloses wherein: (i) the first cooling circuit is configured to cool (col. 4,lines 15-24 or col.4,line 25-40), as the first electronic component,  a processor (col.4, lines 17-18) and/or (ii) the second cooling circuit is configured to cool (col. 4,lines 15-24 or col.4,line 25-40) as the second electronic component, a processor (col.4, lines 17-18).

As to claim 6, KONDO discloses wherein the first cooling circuit is configured to cool at least one other electronic component than the second cooling circuit (when the second cooling circuit is determined to be the circuit under influence of micropump, 6, and the first cooling circuit is determined to be the circuit under influence of pump, 9, as shown in annotated figure 2, then the first circuit cools multiple electronic components, 7, of which the second circuit does not cool).

As to claim 7, KONDO discloses wherein the first cooling circuit is designed to cool at least one identical electronic component than as the second circuit(when the second cooling circuit is determined to be the circuit under influence of micropump, 6, and the first cooling circuit is determined to be the circuit under influence of pump, 9, as shown in annotated figure 2, then the first circuit and the second circuit cool the same identical electronic component, 7).

As to claim 8, KONDO, discloses wherein the first cooling circuit and/or the second cooling circuit is configured to cool (col. 4,lines 15-24 or col.4,line 25-40)electronic components arranged serially to the first and/or second cooling circuit (when the second cooling circuit is determined to be the circuit under influence of micropump, 6, and the first cooling circuit is determined to be the circuit under influence of pump, 9, as shown in annotated figure 2, then the first circuit serially cools electronic components, 7, arranged on the first and second cooling circuits, or vice versa of the cooling circuits; more so, in the embodiment when there are multiple heat generators, 16, 17, and 18, disposed along the circuits, then the first and/or second cooling circuit is configured to cool the electronic components when arranged serially).

As to claim 9, KONDO discloses wherein the first electronic component (7) has a first cooling body (cooling jacket, 15, or heat receiver, 10) for routing a first conduit of the first cooling circuit (see annotated figure 2) and/or the second electronic component (another electronic component, 7) has a second cooling body(cooling jacket, 15, or heat receiver, 10) for routing a second conduit of the second cooling conduit (see annotated figure 2).

As to claim 10, KONDO discloses a method for redundant cooling of a control unit (1; col.4, lines 2-3) having a cooling device (abstract, lines 1-5; col.1, lines 7-8), the cooling device including a first cooling circuit (annotated figure 2) and a second cooling circuit (annotated figure 2), the method comprising the following steps:
the first cooling circuit actively circulating a cooling fluid using a respective pump of the first cooling circuit(6; col.4, lines 21-24 or 9; col.4,lines 25-31 ; annotated figure 2), thereby cooling(col. 4,lines 15-24 or col.4,line 25-40) a first electronic component (7 of the various electronics units, 3; par. 4,lines 4-7 and 17-18); and 
the second cooling circuit, which is fluidically separated from the first cooling circuit (col.4, lines 25-54), actively circulating cooling fluid using a respective pump of the second cooling circuit(6; col.4, lines 21-24 or 9; col.4, lines 25-31; annotated figure 2), thereby cooling(col. 4,lines 15-24 or col.4,line 25-40) the first electronic component and/or a second electronic component(plural, 7, electronics of the various electronics units, 3; par. 4,lines 4-7 and 17-18). 
	Furthermore, KONDO does not explicitly disclose that the cooling device which cools a control unit, is specifically intended to cool a control unit of a vehicle. However, the recitation of “for redundant cooling of a control unit for a vehicle” is seen as an intended use of the cooling system. Such that, “[i]f the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction.” MPEP §2111.02-II. More so, with regards to process claims, the evaluation is to determine whether or not the recited purpose or intended use results in a manipulative difference. Thus, the appropriate patentable weight is given to the recitation of “for a vehicle” within the preamble, such that the claimed invention need only be capable of being provided for a vehicle. As it is understood that vehicles have various computer control technologies for a variety of components, the cooling device of KONDO, which is explicitly intended to cool control device, is further capable of providing similar cooling to a vehicle’s control devices.

As to claim 12(in view of the rejection of the claim under 35 U.S.C. 112(b)), KONDO discloses a device for redundant cooling of a control unit (1; col.4, lines 2-3) having a cooling device(abstract, lines 1-5; col.1, lines 7-8), the cooling device including a first cooling circuit (annotated figure 2) and a second cooling circuit (annotated figure 2), the device configured to:
cool a first electronic component (7 of the various electronics units, 3; par. 4,lines 4-7 and 17-18) by controlling the first cooling circuit(col. 4,lines 15-24 or col.4,line 25-40) to actively circulate cooling fluid using a respective pump(6; col.4, lines 21-24 or 9; col.4,lines 25-31 ; annotated figure 2) of the first cooling circuit; and
cool the first electronic component and/or a second electronic component (another, 7, of the various electronic units, 3, par. 4, lines 4-7 and 17-18) by controlling the second cooling circuit(col. 4,lines 15-24 or col.4,line 25-40), which is fluidically separated from the first cooling circuit (see annotated figure 2;col.4, lines 25-54), to actively circulate cooling fluid using a respective pump (6; col.4, lines 21-24 or 9; col.4, lines 25-31; annotated figure 2) of the second controlling circuit. 
	In addition, KONDO does not explicitly disclose that the cooling device which cools a control unit, is specifically intended to cool a control unit of a vehicle. However, the recitation of “for a vehicle” is seen as an intended use of the cooling system for cooling the control unit comprised of the first and second electronic components. Such that, “[i]f the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction.” MPEP §2111.02-II. Thus, the appropriate patentable weight is given to the recitation of “for a vehicle” within the preamble, such that the claimed invention need only be capable of being provided for a vehicle. As it is understood that vehicles have various computer control technologies for a variety of components, the cooling device of KONDO, which is intended to cool control device, is capable of providing similar cooling to a vehicle.
	More so, it will be noted that the preamble further recited “for redundant cooling of a control unit”, wherein structural limitations are provided related to the control unit that are associated with the cooling device. These limitations are seen to provide limiting structure of the claimed invention, such that they must be treated as claim limitations. See MPEP §2111.02-I and MPEP §2111.02-II.

Claims 12 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CHRYSLER (US 6,213,194 B1 – published 10 April, 2004).
As to claim 12 (in view of the rejection of the claim under 35 U.S.C. 112(b)), CHRYSLER discloses a device (195, in combination with the cooling circuit and arrangement; col.7, line 23-55) for redundant cooling of a control unit (151; col.5,lines 25-31 and 37-40) having a cooling device, the cooling device including a first cooling circuit (A or B; col.5,line 50-col.6,line 11) and a second cooling circuit (A or B; col.5,line 50 – col.6,line 11), the device configured to:
cool a first electronic component (151 which includes various circuits as stated in col.5,lines 25-31) by controlling the first cooling circuit (col.7, line 23-36 provide control of the computer to the motors activating operation of the compressors, 101 or 111) to actively circulate cooling fluid using a respective pump (101 or 111; col. 6, lines 12-64; figure 2) of the first cooling circuit; and
cool the first electronic component(151 which includes various circuits as stated in col.5,lines 25-31) by controlling the second cooling circuit(col.7, line 23-36 provide control of the computer to the motors activating operation of the compressors, 101 or 111), which is fluidically separated from the first cooling circuit (col.5, lines 62-67), to actively circulate cooling fluid using a respective pump(101 or 111; col. 6, lines 12-64; figure 2)  of the second cooling circuit
In addition, CHRYSLER does not explicitly disclose that the cooling device which cools a control unit, is specifically intended to cool a control unit of a vehicle. However, the recitation of “for a vehicle” is seen as an intended use of the cooling system for cooling the control unit comprised of the first and second electronic components. Such that, “[i]f the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction.” MPEP §2111.02-II. Thus, the appropriate patentable weight is given to the recitation of “for a vehicle” within the preamble, such that the claimed invention need only be capable of being provided for a vehicle. As it is understood that vehicles have various computer control technologies for a variety of components, the cooling device of CHRYSLER, which is intended to cool control device, is capable of providing similar cooling to a vehicle.
	More so, it will be noted that the preamble further recited “for redundant cooling of a control unit”, wherein structural limitations are provided related to the control unit that are associated with the cooling device. These limitations are seen to provide limiting structure of the claimed invention, such that they must be treated as claim limitations. See MPEP §2111.02-I and MPEP §2111.02-II.

As to claim 14 (in view of the rejection of the claim under 35 U.S.C. 112(b)), CHRYSLER discloses a non-transitory machine-readable storage medium on which is stored a computer program (col.7, line 23-55) for redundant cooling of a control unit (151; col.5,lines 25-31 and 37-40) having a cooling device, the cooling device including a first cooling circuit (A or B; col.5,line 50-col.6,line 11) and a second cooling circuit (A or B; col.5,line 50 – col.6,line 11), the computer program, when executed by a computer (195; col.7,line 23-55), causing the computer to perform the following steps:
cooling a first electronic component (151 which includes various circuits as stated in col.5,lines 25-31) by controlling the first cooling circuit (col.7, line 23-36 provide control of the computer to the motors activating operation of the compressors, 101 or 111) to actively circulate cooling fluid using a respective pump (101 or 111; col. 6, lines 12-64; figure 2) of the first cooling circuit; and
cooling the first electronic component(151 which includes various circuits as stated in col.5,lines 25-31) by controlling the second cooling circuit(col.7, line 23-36 provide control of the computer to the motors activating operation of the compressors, 101 or 111), which is fluidically separated from the first cooling circuit (col.5, lines 62-67), to actively circulate cooling fluid using a respective pump(101 or 111; col. 6, lines 12-64; figure 2)  of the second cooling circuit
In addition, CHRYSLER does not explicitly disclose that the cooling device which cools a control unit, is specifically intended to cool a control unit of a vehicle. However, the recitation of “for a vehicle” is seen as an intended use of the cooling system for cooling the control unit comprised of the first and second electronic components. Such that, “[i]f the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction.” MPEP §2111.02-II. Thus, the appropriate patentable weight is given to the recitation of “for a vehicle” within the preamble, such that the claimed invention need only be capable of being provided for a vehicle. As it is understood that vehicles have various computer control technologies for a variety of components, the cooling device of CHRYSLER, which is intended to cool control device, is capable of providing similar cooling to a vehicle.
	More so, it will be noted that the preamble further recited “for redundant cooling of a control unit”, wherein structural limitations are provided related to the control unit that are associated with the cooling device. These limitations are seen to provide limiting structure of the claimed invention, such that they must be treated as claim limitations. See MPEP §2111.02-I and MPEP §2111.02-II.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16 is rejected under 35 U.S.C. 103 as being unpatentable over KONDO (US 6,807,056 B2 – published 19 October, 2004), in view of CHRYSLER (US 6,213,194 B1 – published 10 April, 2004).
As to claim 16(in view of the rejection of the claim under 35 U.S.C. 112(a) and 112(b)), KONDO discloses, wherein,
the first cooling circuit(dependent upon which is construed as the first and second channel, either the flowpath which is under influence of the micropump, 6, or the flowpath of which is under influence of the pump ,9, of which both are separated from one another and provided to flow cooling fluid separated therefrom within) includes a first channel (route of which fluid flows) in which the cooling fluid of the first cooling circuit is circulated and in which the cooling fluid of the second cooling circuit is not circulated (see annotated figure 2 of which the circuits are separated from one another);
the second cooling circuit(dependent upon which is construed as the first and second channel, either the flowpath which is under influence of the micropump, 6, or the flowpath of which is under influence of the pump ,9, of which both are separated from one another and provided to flow cooling fluid separated therefrom within) includes a second channel (route of which fluid flows) in which the cooling fluid of the first cooling circuit is circulated and in which the cooling fluid of the second cooling circuit is not circulated (see annotated figure 2 of which the circuits are separated from one another);and
the first channel and the second channel provided under the first electronic component (7 of the various electronics units, 3; par. 4,lines 4-7 and 17-18; see annotated figure 2 of which the first and second cooling channels are provided under the first electronic component, 7) so that the first electronic component spans over the first channel and the second channel (as shown in at least annotated figure 2 of which the first electronic component, 7, spans over the channels of the first and second cooling circuits), the first cooling circuit and the second cooling circuit thereby each being configured to independently cool the first electronic component (col. 4,lines 15-24 or col.4,line 25-40).
However, KONDO does not explicitly disclose wherein the first and second cooling circuits have respective first plurality of channels and second plurality of channels meshed between one another forming a channel mesh.
CHRYSLER is relevant by providing a cold plate construction for cooling electronics within a redundant system (col.1, lines 28-33; col.2, lines 11-23). CHRYSLER teaches a first cooling circuit (A or B; col.5, line 50 –col. 6, line 11) and a second cooling circuit (A or B; col.5, line 50 –col. 6, line 11) of which are to cool an electronic component (col.5, lines 37-40). In particular, the cold plate includes a first plurality of channels (either 205, 305, 405 or 206, 306, 406, as shown in figures 8A-10B; col.9, line 39- col.10, line 17) and a second plurality of channels (either 205, 305, 405 or 206, 306, 406, as shown in figures 8A-10B; col.9, line 39- col.10, line 17) for the respective first and second cooling circuits. More so, CHRYSLER teaches wherein the first and second plurality of channels are meshed between one another (figures 8A-10B; col.9, line 39-col.10, line 17 – which provide “interdigitated fashion”) of the separate first and second cooing circuit channels.  It is provided that flowing fluid within each of the circuits, through the cold plate of such fashion, allows a more uniform cooing of the electronic module (col.9, lines 52-55), through the intimate thermal contact between the two separate coolant loops and the body of the cold plate to efficiently remove heat from the electronic component (col.6,lines 2-11). Thus, it would have been obvious to one having ordinary skill within the art, prior to the date the invention was effectively filed, to modify KONDO, in view of the teachings of CHRYSLER, to incorporate a plurality of channels of the first and second cooling circuits, which are meshed between one another forming a channel mesh, for the purposes of constructing an arrangement that provides intimate thermal contact between the two separate cooling circuits and the body of the cold plate to efficiently cool the electronic component, and more uniformly cool the electronic component (col. 6,lines  2-11 and col.9, lines 52-55).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-10, 12, 14, and 16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 	 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA M HOPKINS whose telephone number is (571)272-8588. The examiner can normally be reached Monday-Thursday 6:30AM - 3:30PM EST, every other Friday 6:30AM-2:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571) 272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNA M HOPKINS/Examiner, Art Unit 3763                                                                                                                                                                                                        12/1/2021

/LEN TRAN/Supervisory Patent Examiner, Art Unit 3763